104 F.3d 351
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Gladys NARRANJO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 95-2827.
United States Court of Appeals, Second Circuit.
Oct. 23, 1996.

APPEARING FOR APPELLANT:  Gladys Narranjo, Dublin, California, pro se.
APPEARING FOR APPELLEE:  Andrew Jay Hinton, Assistant United States Attorney, Brooklyn, New York.
E.D.N.Y.
AFFIRMED.
Before CARDAMONE, MAHONEY, Circuit Judges, and RESTANI, J.*


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was taken on submission.


2
ON CONSIDERATION WHEREOF, IT IS ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.


3
Plaintiff-Appellant Gladys Narranjo appeals from an order entered November 2, 1995 in the United States District Court for the Eastern District of New York that denied her motion pursuant to 28 U.S.C. § 2255.  Narranjo had pled guilty to one count of importation of a controlled substance in violation of 21 U.S.C. § 952(a), and had been sentenced to 46 months imprisonment, to be followed by five years of supervised release.  Narranjo did not directly appeal her conviction and is currently serving her sentence.  She contended in her § 2255 motion, and argues on appeal, that (1) an x-ray examination to which she was subjected violated her rights under the Fourth Amendment, (2) she received ineffective assistance of counsel during her guilty plea and sentencing, and (3) she is entitled to a sentencing reduction based upon recent amendments to the Sentencing Guidelines.  We affirm substantially for the reasons stated in the opinion of the district court.  See Narranjo v. United States, No. CV 95-1737(RR), slip op.  (E.D.N.Y. Oct. 31, 1995).



*
 The Honorable Jane A. Restani, of the United States Court of International Trade, sitting by designation